Citation Nr: 0327805	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  97-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for organic brain syndrome.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


REMAND

The veteran served on active duty from September 1966 to 
August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in December 1997, a 
transcript of which is of record.

This case was previously before the Board in February 1999, 
February 2000, and September 2001.  In February 1999, the 
Board remanded the case for additional development, and 
subsequently denied the claim in February 2000.  The veteran 
appealed the February 2000 decision to the United States 
Court of Appeals for Veterans Claims (Court).  By a December 
2000 Order, the Court, pursuant to a Joint Motion, vacated 
the Board's decision, and remanded the case for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002).

In a September 2001 decision, the Board found that even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA and its implementing regulations when 
it adjudicated the case below, VA's duties under the law had 
been fulfilled.  The Board then proceeded to deny the claim, 
finding that the veteran's organic brain syndrome was not 
present during service or for many years thereafter, and that 
there was no medical evidence to suggest a causal link 
between the claimed disability and any incident of service.

The veteran appealed the Board's September 2001 decision to 
the Court.  By a March 2003 Order, the Court, pursuant to a 
Joint Motion, vacated and remanded the Board's decision.  In 
essence, the Joint Motion asserted that neither the duty to 
assist nor the duty to notify under the VCAA had been 
fulfilled in the instant case.  Specifically, it was asserted 
that the veteran should have provided a medical examination 
or opinion which addressed the alleged nexus between his 
disability and service, with a specific finding as to whether 
or not there was in-service aggravation of the disability.  
Further, it was asserted that the veteran did not receive 
adequate notice as required under the pertinent statutory and 
regulatory provisions, as well as the Court's decision in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
decision, the Court emphasized that the VCAA's statutory and 
regulatory provisions regarding the duty to notify required 
that VA specifically inform a claimant of what he or she must 
show to prevail in his or her claim, what information and 
evidence the claimant was responsible for, and what evidence 
VA must secure.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002), and has also been providing VCAA notice where an RO 
has not done so.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir., May 1, 2003).  The Federal Circuit 
held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  See Quartuccio, supra; Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  That decision 
also emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the foregoing, and because no further guidance or 
regulatory direction has been issued to implement the Federal 
Circuit decision and VA General Counsel opinion noted above, 
the Board believes that the most appropriate action is to 
remand this case to the RO so that the veteran can be 
provided with the appropriate notice under the VCAA regarding 
his claim, as well as the additional development mandated by 
the Court's March 2003 Order and the underlying Joint Motion.  

As the caselaw relating to the applicability of VCAA has been 
somewhat inconsistent, a brief summary of the law may be 
helpful.  VCAA was enacted on November 9, 2000, and was 
subsequently codified, in pertinent part, at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2002).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  In the 
instant case, the veteran filed the claim that is the 
subject of this appeal before the enactment of VCAA.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  Finally, as noted above, in 
the case currently before the Board, the Court issued an 
Order in March 2003 vacating the Board's decision denying the 
benefits sought in the instant appeal in order for the Board 
to address and fulfill the amended duty to notify and assist 
provisions, as set forth in the VCAA, to include providing 
the veteran with a medical examination or opinion, as well as 
the appropriate notice under the VCAA, to include what he 
must show to prevail in this claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Quartuccio, supra.  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.

In providing the necessary notification under the VCAA, the 
RO should be cognizant of the fact that the Federal Circuit 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

2.  The veteran should be afforded VA 
psychiatric and neurologic examinations 
to determine the nature and etiology of 
his organic brain syndrome.  The claims 
folder should be made available to the 
examiners for review before the 
examinations.  

For any disability found to be present, 
the examiners should express an opinion 
as to whether it preexisted service.  In 
making this determination, the examiners 
should note the veteran's service medical 
records, particularly his July 1966 
enlistment examination and Report of 
Medical History, wherein it is recorded 
that the veteran gave a history of a 
skull fracture occurring in 1957; the 
July 1969 separation examination report, 
which also noted a history of skull 
fracture (this time in 1958) during the 
veteran's childhood; and the post-service 
medical records, including VA medical 
examinations conducted in December 1989, 
March 1996, April 1996, and March 1998.

If and only if the examiners determine 
the disability pre-existed service, they 
must express an opinion as to whether the 
pre-existing disability was aggravated 
(worsening of underlying condition versus 
temporary flare-ups of symptoms) during 
the veteran's period of active duty.

If and only if the examiners determine 
the disability did not pre-exist service, 
they must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
disability is causally related to any 
incident of the veteran's period of 
active duty.

A rationale for any opinion expressed 
should be provided.

If the examiners are unable to provide 
the requested opinions without resort to 
speculation, they should so state.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA examinations to ensure that 
they are responsive to and in compliance 
with this remand, and if not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC in August 1999, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




